UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act Of 1934 Date of Report (Date of earliest event reported): January 16, 2009 Sino Shipping Holdings Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 0-9064 84-0789885 (State or Other Juris- (Commission File No.) (IRS Employer diction of Incorporation) Identification No.) No. 950 Dalian Road Hi-Shanghai 8 th Building, 4 th floor Shanghai, China 200092 (Address of principal executive offices) 86-21-5595-5927 (Registrants telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS (b) On January 16, 2009, Dr. Shou-Hwa Hou (a.k.a. Dr. Alvin S.H. Hou) resigned from the registrants Board of Directors as well as from the registrants Audit Committee and Nominating and Governance Committee. Dr.
